Case 20-10335-amc         Doc 12    Filed 03/24/20 Entered 03/24/20 07:50:42             Desc Main
                                    Document     Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                                        : CHAPTER NO. 13
                                                              :
JASON R. PENN,                                                : CASE NO. 20-10335 AMC
                                                              :
                               DEBTOR                         :
                                                              :
PENNSYLVANIA DEPARTMENT                                       : HEARING DATE AND TIME
OF REVENUE,                                                   : March 31, 2020 @ 10:00 a.m.
                                                              :
                               MOVANT                         :
                                                              :
                        V.                                    :
                                                              :
JASON R. PENN,                                                :
                                                              :
                               RESPONDENT                     : RELATED TO DOCKET NO. 2

                      PENNSYLVANIA DEPARTMENT OF REVENUE’S
                   OBJECTION TO DEBTOR’S PROPOSED CHAPTER 13 PLAN

         NOW COMES the Commonwealth of Pennsylvania, Department of Revenue (hereinafter

“Department”), by and through its Office of Chief Counsel and Deputy Chief Counsel Jonathan

W. Chatham, and files this plan objection as authorized by 11 U.S.C.§ 1324 for the following

reasons to wit:

   1.    This objection is made on the grounds that the Plan does not comply with the provisions

         of Chapter 13, nor has the Plan been proposed in good faith as required by 11 U.S.C. §

         1325(a)(1), and (3). The Debtor’s obligation pursuant to 11 U.S.C. § 1322(a)(2), to

         provide for full payment of all claims entitled to priority under 11 U.S.C. § 507 has not

         been met, nor has Debtor provided for full payment of the Department’s claims entitled

         to secure status under 11 U.S.C. § 506 as required by 11 U.S.C. § 1325(a)(5).




                                                  1
Case 20-10335-amc       Doc 12    Filed 03/24/20 Entered 03/24/20 07:50:42                Desc Main
                                  Document     Page 2 of 3



   2. The Department’s Proof of Claim, containing a secured claim in the amount of $4,388.66

      and a priority claim in the amount of $3,181.89, is not specifically treated within the

      Debtor’s proposed Chapter 13 Plan in the proper classification or amounts. The

      Department’s claim is docketed on the claims register, and is identified as Docket 1.

   3. It is unclear how the Debtor intends to provide for the full payment of the Department’s

      secured claim. The Plan should provide for the full payment of the Department’s secured

      claim along with accrued interest in the amount of six (6%) percent. It appears that the

      Debtor(s) may be attempting to avoid the Department’s tax lien(s).

      a. If the validity of a lien is in question, a Motion to Determine Secured Status under 11

          U.S.C. § 506(a), must be commenced. See; Fed. R. Bankr. P. 4003(d) which provides

          that “[a] proceeding by the debtor to avoid a lien ... shall be by motion in accordance

          with Rule 9014.” 11 U.S.C. § 506 determines the amount of a secured claim but does

          not govern the actual allowance or disallowance of a claim.

      b. In order to determine the validity, priority, or extent of a lien or other interest in

          property, the Debtor is required to commence an adversary proceeding under Fed. R.

          Bankr. P. 7001(2).

      c. Accordingly, the Debtor cannot on their own determine the secured status of the

          Department’s lien. In re Kressler, 252 B.R. 632 (Bankr.E.D.Pa. 2000).

   4. Providing for the full payment of the Department’s claim would assist the Court, the

      Trustee, the Debtor, and the other creditors in determining the viability of the Plan.

   5. The Department also objects to the confirmation of Debtor’s Plan on the grounds that the

      Plan is underfunded.




                                                 2
Case 20-10335-amc        Doc 12    Filed 03/24/20 Entered 03/24/20 07:50:42          Desc Main
                                   Document     Page 3 of 3



   6. Ultimately, the Department must object to the Debtors’ instant Plan because it is not

       proposed in good faith and in compliance with 11 U.S.C. §§ 1322 and 1325.

       WHEREFORE, the Department respectfully requests this Honorable Court deny

confirmation of the Debtors’ Proposed Chapter 13 Plan unless and until the Department’s

Objections have been cured and an amended plan is filed that accounts for the Department’s

claim(s) in the proper classification and amount.

                                                           Respectfully submitted by:



                                                           /s/ Jonathan W. Chatham
                                                           Jonathan W. Chatham
                                                           Deputy Chief Counsel
                                                           PA Department of Revenue
                                                           Office of Chief Counsel
                                                           P.O. Box 281061
                                                           Harrisburg, PA 17128-1061
                                                           PA I.D. # 209683
                                                           Phone: 717-783-3673
                                                           Facsimile: 717-772-1459




                                                3
